      Case 20-00864      Doc 16     Filed 05/18/21 Entered 05/18/21 12:20:48        Desc Main
                                      Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                     )       Case No:       20-00864
           Wesley Tyus                       )
                                             )       Chapter:       Chapter 7
                           Debtor            )
                                             )       Judge:         Deborah L. Thorne

                                      NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on June 10, 2021 at 9:00 a.m., I will appear before the Honorable
Deborah L. Thorne, or any judge sitting in that judge’s place, and present MOTION TO REOPEN
BANKRUPTCY TO FILE CERTIFICATION OF COMPLETION OF FINANCIAL
MANAGEMENT COURSE AND FOR ENTRY OF A DISCHARGE, a copy of which is attached.

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and no password is
required. The meeting ID and password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                           By:      /s/ Shera Bucchianeri
                                                   ____________________________________
                                                       Shera Bucchianeri
                                                       Geraci Law L.L.C.
                                                       55 E. Monroe Street #3400
                                                       Chicago, Illinois 60603
                                                       312.332.1800
                                                       ndil@geracilaw.com




Rec No. 825235
WD - NOTICE OF MOTION ZOOM
      Case 20-00864      Doc 16      Filed 05/18/21 Entered 05/18/21 12:20:48          Desc Main
                                       Document     Page 2 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                      )       Case No:        20-00864
           Wesley Tyus                        )
                                              )       Chapter:        Chapter 7
                            Debtor            )
                                              )       Judge:          Deborah L. Thorne

                                   CERTIFICATE OF SERVICE

       I, Shera Bucchianeri, do hereby certify that I caused a copy of this notice and attached
document to be mailed to the listed persons, at their respective addresses, first-class postage prepaid,
by depositing the same in the U.S. Mail at 55 E. Monroe St., Chicago, Illinois, 60603, before 5:30 p.m.
on May 18, 2021.



                                     LIST OF PARTIES SERVED

N. Neville Reid, Fox Hefter Swibel Levin, et.al 200 W. Madison St. # 3000, Chicago, IL 60606

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Wesley Tyus, 5722 W. Washington Blvd. #204, Chicago, IL 60644

ALL CREDITORS ON THE ATTACHED LIST




Rec No. 825235
WD - NOTICE OF MOTION ZOOM
           Case 20-00864         Doc 16     Filed 05/18/21 Entered 05/18/21 12:20:48   Desc Main
                                              Document     Page 3 of 5
City of Chicago Bureau Parking            Wakefield & Associates
Bankruptcy Dept/City Clerk                Attn: Bankruptcy Dept.
121 N. LaSalle St                         7005 Middlebrook Pike
Room 107                                  Knoxville TN 37909
Chicago IL 60602

Arnold Scott Harris PC
Bankruptcy Dept.
111 W Jackson Blvd Ste 600
Chicago IL 60604

Credit Acceptance CORP
Attn: Bankruptcy Dept.
Po Box 513
Southfield MI 48037

Creditors Discount & A
Attn: Bankruptcy Dept.
415 E Main St
Streator IL 61364

Secretary of State
Attn: Safety & Financial Resp
2701 S. Dirksen Pkwy.
Springfield IL 62723

Speedy CASH 133
C/O AD Astra Recovery SERV
7330 W 33Rd St N Ste 118
Wichita KS 67205

State Farm Mutual
On behalf of Shamika Davis
One State Farm Plaza
Bloomington IL 61710

Clerk, Fourth Mun Div
Bankruptcy Dept.
1500 Maybrook Dr #236
Maywood IL 60153

Harry Ray Chiles Jr
Bankruptcy Department1737 S
Naperville #207
Wheaton IL 60189

Vincent Whitley
Goldman and Grant
205 W Randolph #1100
Chicago IL 60606

Clerk, First Mun Div
Bankruptcy Dept.
50 W. Washington St., Rm. 1001
Chicago IL 60602

Kai Advantage Auto
Bankruptcy Department150 E Pierce
Rd Ste 600
Itasca IL 60143
     Case 20-00864         Doc 16     Filed 05/18/21 Entered 05/18/21 12:20:48         Desc Main
                                        Document     Page 4 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                          )       Case No:     20-00864
          Wesley Tyus                            )
                   Debtor,                       )       Chapter:     Chapter 7
                                                 )
                                                 )       Judge: Deborah L. Thorne

MOTION TO REOPEN BANKRUPTCY TO FILE CERTIFICATION OF COMPLETION OF
    FINANCIAL MANAGEMENT COURSE AND FOR ENTRY OF A DISCHARGE

The Debtor, Mr. Wesley Tyus (the “Debtor”), by and through his attorneys, Geraci Law LLC, hereby

submits this Motion to reopen his case in order to file a certification of completion of an instructional

course concerning personal financial management and for entry of a discharge, and in support, alleges

as follows:

               1.     The Debtor filed a Chapter 7 Voluntary Petition on 01/13/2020.

               2.     The Debtor appeared and testified at the scheduled Section 341 Meeting of

               Creditors on 02/20/2020 and a no asset report was filed by the Chapter 7 Trustee on

               03/10/2020.

               3.     The Debtor’s Chapter 7 case was closed without entry of a discharge on

               04/24/2020 for failure to file a certification of completion of an instructional course

               concerning personal financial management (hereinafter “Form 23”) pursuant to 11 U.S.C.

               Sections 111 and 727, and Rule 1007(b)(7) of the Interim Rules of Bankruptcy Procedure.

               4.     On 05/13/2021, the Debtor completed an instructional course concerning personal

               financial management through an approved provider in accordance with 11 U.S.C Sec.

               111 and the certificate was filed the same date.

               5.     The Debtor has complied with all other requirements of the Bankruptcy Code and

               BAPCA.
     Case 20-00864       Doc 16
                             Filed 05/18/21 Entered 05/18/21 12:20:48 Desc Main
                               Document        Page 5 of 5
WHEREFORE, the Debtor respectfully requests that the Court grant their Motion to Reopen his case

in order to file Form 23, and for the entry of a discharge pursuant to 11 U.S.C. Sec. 727, and for any

other and further relief that the Court deems just and equitable.



                                                          Respectfully submitted,

                                                          /s/Shera Bucchianeri __
                                                              Shera Bucchianeri




   Attorneys for the Debtor
   Geraci Law LLC
   55 E. Monroe Street #3400
   Chicago, Illinois 60603
   (Ph): 312.332.1800
